DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 objected to because of the following informalities:  on line 3, “from the from the” is repetitive.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the rom the first fluid contactor".  There is insufficient antecedent basis for “rom” in the claim. Also, it is unclear what this is referring to. 
Regarding claim 18, it is unclear if the claimed steps are additional steps to those recited in claim 16, upon which claim 18 depends, or whether they are new steps in addition to the steps of claim 16.
Claim 19 recites the limitation "the de-loaded sorbent".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "said removing and contacting".  There is insufficient antecedent basis for this limitation in the claim, in particular “contacting”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8 and 14-19 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Klimpel USPA 2014/0161698 A1.
Regarding claim 1, Klimpel discloses a system for providing inert gas to a protected space (paragraph 18: with the fuel tank inerting system being considered the protected space), onboard an aircraft that includes a pressurized cabin or cockpit space (Abstract), comprising: an airflow path including an inlet and an outlet, wherein the inlet is in operative fluid communication with the pressurized cabin or cockpit space (Abstract); a carbon dioxide separator configured for separating carbon dioxide from air (Abstract), including an inlet in operative fluid communication with the airflow path outlet (Abstract), and a carbon dioxide outlet (paragraph 18); and an inert gas flow path from the carbon dioxide outlet to the protected space (paragraph 18). 
Regarding claim 2, Klimpel discloses that the carbon dioxide separator includes a sorbent for carbon dioxide arranged to remove carbon dioxide from the airflow path and to transfer carbon dioxide to the inert gas flow path (Abstract; paragraph 18). 
Regarding claim 3, Klimpel discloses that the sorbent removes carbon dioxide from the airflow path by absorption (Abstract). 
Regarding claim 5, Klimpel discloses that the carbon dioxide separator includes: a first fluid contactor in operative fluid communication with the airflow path; a second fluid contactor in operative fluid communication with the inert gas flow path; and a fluid flow path arranged to transport a fluid comprising the sorbent in a loop from the first fluid contactor to the second fluid contactor, and from the second fluid contactor to the first fluid contactor (Abstract; paragraphs 13 and 18: the sorbent flows from the absorber to the desorber). 
Regarding claim 6, Klimpel discloses that the carbon dioxide separator includes: a first fluid contactor including the sorbent therein; and a gas flow path arranged to alternately: (a) to transport air from the airflow path to the first fluid contactor in a carbon dioxide capture mode, and (b) to transport carbon dioxide from the first fluid contactor to the inert gas flow path (Abstract; paragraphs 13 and 18; figures).
Regarding claim 7, Klimpel discloses wherein the carbon dioxide separator further includes a second fluid contactor including the sorbent therein, wherein the gas flow path is further arranged to alternately: (a) transport carbon dioxide from the second fluid contactor to the inert gas flow path when the first fluid contactor is in the carbon dioxide capture mode, and (b) to transport air from the airflow path to the second fluid contactor when the first fluid contactor is not in the carbon dioxide capture mode (Abstract; paragraphs 13 and 18; figures). 
Regarding claim 8, Klimpel discloses that the sorbent comprises an amine, an alkaline or alkaline earth, a quinone, a molecular sieve, or a metal organic framework sorbent (paragraph 11). 
Regarding claim 14, Klimpel discloses an inert gas generator on the inert gas flow path (paragraph 18). 
Regarding claim 15, Klimpel discloses an aircraft, comprising an aircraft body, a protected space including a fuel tank, an engine, a pressurized cabin or cockpit space, and the system of claim 1 (Abstract; paragraph 18). 
Regarding claim 16, Klimpel discloses a method of inerting an aircraft protected space, comprising: removing carbon dioxide in air from a pressurized cabin or cockpit space; and directing the removed carbon dioxide to the protected space (Abstract; paragraph 18). 
Regarding claim 17, Klimpel discloses generating inert gas in addition to the removed carbon dioxide, and directing the inert gas and the carbon dioxide to the protected space (paragraph 18). 
Regarding claim 18, Klimpel discloses contacting the air from the pressurized cabin or cockpit space with a carbon dioxide sorbent to form a loaded sorbent; and removing carbon dioxide from the loaded sorbent to form de-loaded sorbent, and directing the removed carbon dioxide to the protected space (Abstract; paragraph 18). 
Regarding claim 19, Klimpel discloses contacting the de-loaded sorbent with the air from the pressurized cabin or cockpit space to form loaded sorbent, and repeating said removing and contacting to recycle the sorbent (paragraphs 13 and 18). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Klimpel USPA 2014/0161698 A1.
Klimpel is relied upon as above.
Regarding claim 4, Klimpel discloses that the sorbent removes carbon dioxide from the airflow path by absorption, rather than by adsorption, as claimed in claim 4. It nevertheless would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to utilize either absorption or adsorption, as these are well-known in the art to both be suitable for removing CO2 from an air stream. MPEP 2144.03 (A-E).  

Claims 9-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Klimpel USPA 2014/0161698 A1 in view of Rheaume USPA 2019/0388832 A1.
Klimpel is relied upon as above.
Regarding claims 9-13 and 20, Klimpel does not explicitly disclose that the carbon dioxide separator comprises: an electrochemical cell comprising an anode and a cathode separated by a separator comprising an ion transfer medium, an anode fluid flow path in operative fluid communication with the anode between an anode fluid flow path inlet and an anode fluid flow path outlet, and a cathode fluid flow path in operative fluid communication with the cathode between a cathode flow path inlet and a cathode fluid flow path outlet; a sorption fluid flow path from the cathode fluid flow path outlet to the anode fluid flow path inlet, said sorption fluid flow path including an absorber in operative fluid communication with the airflow path inlet; a desorption fluid flow path from the anode fluid flow path outlet to the cathode fluid flow path inlet, said desorption fluid flow path including a desorber in operative fluid communication with the carbon dioxide outlet; and a working liquid in the sorption and desorption fluid flow loops comprising an electrochemically active agent that reversibly transforms from a first compound to a second compound at the anode, and from the second compound to the first compound at the cathode, wherein the first compound has a greater sorption capacity for carbon dioxide relative to a carbon dioxide sorption capacity of the second compound, or further comprising 
Rheaume discloses an aircraft fuel inerting system that includes such an electrochemical cell system (see Rheaume Abstract; paragraph 35). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Klimpel to utilize an electrochemical cell anode/cathode system, as generally disclosed by Rheaume, as this is a well-known air separation system for fuel inerting. The exact configuration of such an electrochemical cell system would have been an obvious matter of design choice, since all the claimed limitations are generally well-known in the art. Furthermore, the type of electrochemically active agent is deemed to be obvious, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It is noted that USPA 2019/0030485 A1 discloses the use of benzoquinone disulfonic acid as such an active agent (see claim 17 of USPA 2019/0030485 A1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776